Citation Nr: 0007234	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-42 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant his spouse, and J. Sammon


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of July 1995 from the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a back disorder.

By means of a Remand dated in February 17, 1999, the Board 
requested additional RO development of the issue.  In an 
August 1999 supplemental statement of the case, the RO 
provided notice of continued denial of service connection for 
a back disorder, following additional development and 
consideration of the issue, as requested by the Board in its 
remand.  The case is now returned to the Board for further 
consideration.

The Board notes that the veteran filed a claim in December 
1999 alleging entitlement to service connection for post 
traumatic stress disorder and in conjunction with this claim 
submitted a statement reporting stressors and a medical 
record of psychiatric treatment.  The RO sent him a letter in 
December 1999 informing him that his application was 
incomplete and advising him of the evidence necessary to 
complete a well grounded claim.  This matter remains pending 
and is referred to the RO for further development and 
adjudication.


FINDINGS OF FACT

1.  The veteran served under combat during World War II and 
sustained injuries in two separate incidents; he was struck 
by the recoil of a howitzer gun in August 1944 and sustained 
shrapnel wounds, buttocks, left, as a result of being wounded 
in action in April 1945

2.  Medical evidence of record reveals that the veteran is 
suffering from minimal degenerative disc disease of the 
lumbar spine more likely than not due to aging.

3.  No medical evidence has been submitted to show that the 
veteran is suffering from a back disorder, which began during 
active duty or is otherwise casually or etiologically related 
to service or a service-connected disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a back disorder.  He alleges that his 
back was injured as a result of a being struck in the back 
area by shrapnel, for which he is currently service connected 
for shell fragment wound scars in the left buttock.  He also 
alleges that he injured his back after being pinned against a 
tank by the recoil mechanism of a 105-mm howitzer during 
World War II.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  There are some disabilities, 
including arthritis, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service and to this end all doubt 
will be resolved in the veteran's favor.  Service connection 
for such a disability may be rebutted by clear and convincing 
evidence to the contrary.  Furthermore, under 38 C.F.R. § 
3.306(b)(2) not only is due regard to be given to the places, 
types, and circumstances of service, but particular 
consideration is to be accorded to combat duty and other 
hardships.  Once such evidence is submitted, there is a 
rebuttable presumption of incurrence or aggravation, but not 
service connection, which may be overcome by a clear and 
convincing showing that (1) there was no incurrence, or (2) 
there was no increase in pre-existing disability, or (3) that 
any such increase was part of the natural progression of the 
disability. Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  
In this case, there is no allegation or showing, by lay 
evidence or otherwise, of an increase in any pre-existing 
disability but only of the incurrence of a back disability 
due to injuries sustained under combat.  

Factual Background

The veteran's January 1942 entrance examination was normal.  
Service medical records reveal that the veteran was treated 
for severe contusions of both upper legs, after being struck 
by the recoil of a howitzer gun he was firing at the enemy in 
August 1944.  His September 1945 separation examination also 
revealed shrapnel wounds, buttocks, left, as a result of 
being wounded in action in April 1945.  The shrapnel wounds 
were said not to interfere with function and no other 
musculoskeletal problems were reported in the September 1945 
separation examination.

VA treatment notes from July 1953 revealed evidence of back 
complaints, with the pain in the mid sacral region said to 
date back to 1944.  Lumbosacral X-rays from September 1953 
revealed normal findings, however.  The report of an August 
1961 VA orthopedic examination yielded non-orthopedic 
findings and the accompanying August 1961 X- rays revealed 
normal findings of the lumbosacral spine.

Private clinic notes revealed that the veteran received 
chiropractic treatment for complaints of low back pain and 
left leg pain in August 1983, said to date back 40 years.  
Back problems were also noted in private clinic notes from 
August to September 1989 where the veteran was seen for 
complaints of low back and left leg complaints, which he 
attributed to "war wounds."  A September 1994 VA X-ray 
report revealed an impression of mild degenerative change of 
the lumbar spine.

In May 1995, a VA examination for scars revealed a 10-mm scar 
in the upper left buttock, which was pale, well-healed and 
nontender.  When asked to furnish an opinion regarding 
whether the veteran's shell fragment wound scar to the left 
buttock was the cause of any functional impairment to the 
back, the examiner replied that there was inadequate 
information to furnish such an opinion and that an orthopedic 
evaluation of the back was necessary, to do so.

In February and March 1996, the veteran received epidural 
steroid injections for his back problems, which were 
diagnosed as lumbar spondylosis and facet hypertrophy.  A 
letter dated in December 1996, from a private orthopedic 
surgeon stated that the veteran's back complaints appeared to 
be primarily arthritic in nature, and that he was unable to 
determine whether they could be related to combat injuries, 
although he indicated that was not unreasonable to suspect a 
past injury provoked the veteran's current complaints.  This 
letter did not indicate whether the veteran's claims file was 
available for review, but indicated that the medical 
information available was not sufficient to form an opinion 
regarding causation.

At a hearing held in January 1997, the veteran testified that 
while serving in combat during World War II, he was subjected 
to the recoil of a howitzer gun when it struck him in the 
back and smashed his left leg into a tank.  He testified that 
he was black and blue, but not openly bleeding after this 
episode.  He further testified that he currently has problems 
with his back and can no longer ride his lawnmower.  His wife 
and friend testified that they were aware that the veteran 
currently has difficulty moving around and is unable to ride 
his mower due to back pain.  His representative asserted that 
the service medical records reflect trauma to his back in the 
records showing contusions from the howitzer gun.

In June 1999, pursuant to the Board's February 1999 remand 
instructions, the veteran underwent a VA orthopedic 
examination.  The history of combat injury was said to have 
been due to a blow from the back from shrapnel.  The examiner 
also noted that the veteran did not mention the howitzer 
recoil incident when he related his combat injuries to the 
examiner.  

Physical examination findings revealed the veteran to stand 
erect with a level pelvis and no scoliosis.  There was no 
detectable scar.  Range of motion was 40 degrees flexion; 20 
degrees extension; 25 degrees right and left lateral bending.  
This was said to represent a normal range of motion for a 78 
year old male.  He had no tenderness over the spinous 
processes.  Straight leg raising in the supine position 
caused low back pain on the right at 45 degrees and low back 
pain on the left at 60 degrees.  In the sitting position, 
straight leg raising was painless bilaterally.  Deep tendon 
reflexes were active and equal in the knees and ankles 
bilaterally.  He could walk on his heels and toes without 
assistance.  He could squat and arise from the squatting 
position without help.  The examiner could detect no weakness 
or sensory deficit in the lower extremities.  There was no 
evidence of atrophy present.  X-rays were interpreted to 
reveal scoliosis of one of the pedicles of L5.  The film was 
not marked as to right or left.  There were small osteophytes 
in multiple levels in the lumbar spine.  He had no 
significant narrowing of any of his discs.  There were no 
metallic fragments of shrapnel in the soft tissues or bony 
skeleton.  The impressions rendered included status post 
blunt shrapnel injury to the lower back and minimal 
degenerative disc disease as evidenced by only small 
osteophytes.  

The opinion forwarded was that the minimal degenerative disc 
disease was acquired, not congenital.  The opinion was that 
it was not the result of trauma sustained in service.  It was 
more likely the result of aging.  The veteran also reportedly 
made no mention of a howitzer recoil incident, but only 
mentioned a shrapnel injury, with no evidence of scar or 
retained metallic fragments shown.

The X-ray report from June 1999 noted slight right convexity 
scoliosis.  The vertebral bodies were considerably 
demineralized.  Early hypertrophic degenerative changes were 
demonstrated throughout the lumbar spine.  L4-5 disc spaces 
were minimally narrow.  The sacroiliac joints also appeared 
unremarkable.  No other significant back abnormality was 
noted.  
The report from a June 1999 VA aid and attendance examination 
did not address the issue of his back complaints, but 
deferred to the orthopedic examination.  An August 1999 VA 
examination was restricted to the eyes.  Also submitted in 
conjunction with a December 1999 claim for service connection 
for post traumatic disorder was a document showing treatment 
for problems that did not include back complaints.  

Additional records obtained as a result of the Board's remand 
included a private hospital report that noted an admission in 
November 1998 for low back pain which the veteran related as 
chronic since being hit by shrapnel in World War II.  The 
Board also remanded the case in February 1999 in order to 
obtain any available records from the Social Security 
Administration, but the record reflects that the RO was 
advised in April 1999 that the veteran's file maintained by 
that agency was destroyed and therefore, no longer available.

Analysis

Upon review of the evidence, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a back disorder.  It is conceded that the 
veteran was struck in service by a howitzer gun, which the 
service medical records documented resulted in contusions to 
both upper legs, and that service medical records show that 
he sustained shrapnel wounds to the buttock area, which 
plausibly supports his claim that he also hurt his back in 
these incidents.  Hence, consideration of his claim under the 
liberalizing provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) is not actually necessary as the issue of 
incurrence of these injuries and the reasonably inference 
that he felt trauma in his back, especially in connection 
with the shrapnel wound, is not in dispute.  These incidents 
are documented in service records and the Board finds that it 
is at least plausible that the veteran sustained some trauma 
to his back as well.  However, on this point, a recent 
decision of U. S. Court of Appeals for Veterans Claims (the 
Court) held that the term "service connection" as used in 
section 1154(b) refers to proof of incurrence or aggravation 
of a disease or injury in service as opposed to the legal 
standard of establishing entitlement to payments for 
disability.  See Kessel v. West, No. 98-772 (U.S. Vet. App. 
Sept. 20, 1999) (en banc) (the Court overruled its prior 
holding in Arms v. West, 12 Vet. App. 188 (1999) to the 
extent that Arms could be read as establishing or implying in 
dicta that application of section 1154(b) to the merits of a 
case could result in the award of service connection without 
also establishing sufficient evidence of all the elements of 
service connection, namely, a current disability, causal 
nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service).

Thus, assuming no clear and convincing evidence to the 
contrary, section 1154(b) only serves to relax the 
evidentiary proof standards required to establish service 
incurrence or aggravation of a disease or injury in service.  
Id.  Evidence of current disability and medical-nexus 
evidence relating that current disability to the in-service 
trauma is still required to well ground the claim.  Id.

However, there is no medical evidence linking the currently 
diagnosed minimal degenerative disc disease of the lumbar 
spine to any trauma that occurred in service, nor, in the 
absence of any chronic disability of the back shown in 
service, is there any medical-nexus evidence linking 
continuous symptoms as a result of treatment of back pain 
complaints in the years after service to any trauma sustained 
to the back in service.  Rather, the medical opinion rendered 
as a result of the June 1999 orthopedic examination was that 
based on a review of the evidence in the claims file, see 
Notice of Temporary Transfer of Veterans Records for purposes 
of this examination, dated May 13, 1999, the veteran's 
current disability of the back was more likely than not the 
result of aging as opposed to the non-penetrating shell 
fragment wound injury that did not even evidence a scar that 
the examiner could locate at the time of the examination.  
The examiner further found no clinical or x-ray evidence 
showing any retained shrapnel pieces or other abnormal 
pathology attributable to the old shrapnel wound, and as 
history of the gun recoil injury was not related by the 
veteran has an incident that led to back trouble in the years 
after service, the examiner offered no opinion on the 
possible relationship between the two.

Without evidence otherwise relating his current disability of 
the back to in-service trauma or showing a nexus by 
continuous symptoms treated after service stemming from a 
back disorder noted in service but not shown to be chronic, 
as in this case, based on acceptance that the shrapnel wound 
involved some trauma to the back, the veteran has not 
submitted a well-grounded claim on a direct basis under 38 
C.F.R. § 3.303(a) & (b).  And since the veteran has failed to 
present medical evidence showing onset of arthritis in the 
lower back within the presumptive one-year period after 
service, as allowed under 38 C.F.R. §§ 3.307, 3.309, this 
element of his claim is not well grounded as well.

Further, a cause-and-effect relationship between the back 
disorder and a service-connected disability is not 
established by all the evidence associated with record during 
the course of this lengthy appeal.  Service connection has 
been established for a shell fragment wound (scar) of the 
left buttock, however, there is no medical evidence which 
specifically relates the veteran's back disorder to the old 
war injury or treatment for same.  Hence, the medical 
evidence does not actually support a secondary service 
connection theory of entitlement in that there is no evidence 
suggesting that the war wound or treatment for same caused or 
aggravates the disorder involving the back presently 
diagnosed as minimal degenerative disc disease thought to be 
due to the effects of aging.

Moreover, the Board notes that under the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (aggravation of non 
service-connected disability by service-connected disability 
as a basis for an entitlement under 38 C.F.R. § 3.310(a)), 
there is no medical evidence which supports a theory that a 
service-connected disability aggravated the claimed back 
disorder.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim).

The Board has considered the appellant's contentions and 
hearing testimony; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between the 
disability and a service-connected disorder.  Espiritu, 
2 Vet. App. 492 (1992).  As indicated above, his lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make this claim plausible or possible.  
38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. App. at 92, 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to a 
claim, including no duty to provide a medical examination or 
solicit further medical opinion.  38 U.S.C.A. § 5107(a); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim is not well grounded, VA is under no duty to provide 
the veteran with an examination); see also Morton v. West, 12 
Vet. App. 477 (1999) (if a well-grounded claim has not been 
submitted, there is no duty on the part of VA to assist in 
the claim's full development).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim considered herein plausible 
or well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  The Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, the Board must deny the appellant's claim 
seeking entitlement to service connection for a back disorder 
as not well grounded.  See Edenfield v. Brown, 8 Vet. App. 
384 (1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.


ORDER

The veteran's claim for service connection for a back 
disorder is denied as not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

